Citation Nr: 1045290	
Decision Date: 12/03/10    Archive Date: 12/10/10

DOCKET NO.  08-15 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, 
Indiana


THE ISSUE

Entitlement to service connection for bilateral pes planus.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

K. K. Buckley, Associate Counsel







INTRODUCTION

The Veteran served on active duty in the United States Army from 
August 1968 to August 1970.  Service in the Republic of Vietnam 
is indicated by the record.  The Veteran is the recipient of the 
Combat Infantryman Badge.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, 
Indiana, which denied the Veteran's claim.

In January 2009, the Veteran presented sworn testimony during a 
formal RO hearing before a decision review officer.  A transcript 
of the hearing has been associated with the Veteran's VA claims 
folder.

The Veteran was scheduled to appear at the Indianapolis RO to 
have a videoconference hearing with a Veterans Law Judge.  The 
Veteran failed to appear for said hearing, and he has not since 
asked for it to be rescheduled.  Accordingly, the hearing request 
is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2010).

In a May 2010 Board decision, the claim was remanded for further 
evidentiary development.  The VA Appeals Management Center (AMC) 
continued the previous denial in a September 2010 supplemental 
statement of the case (SSOC).  The Veteran's VA claims folder has 
been returned to the Board for further appellate proceedings.


FINDINGS OF FACT

1.  The evidence of record clearly and unmistakably demonstrates 
that the Veteran's bilateral pes planus pre-existed his active 
military service.

2.  The evidence of record clearly and unmistakably demonstrates 
that the Veteran's pre-existing bilateral pes planus was not 
aggravated by active duty military service.  


CONCLUSION OF LAW

The Veteran's current bilateral pes planus was not aggravated by 
his military service, and such may not be presumed.  38 U.S.C.A. 
§§ 1101, 1110, 1111, 1112, 1113, 1153 (West 2002); 38 C.F.R. §§ 
3.303, 3.304, 3.306, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks entitlement to service connection for bilateral 
pes planus which he contends is due to his military service.

In the interest of clarity, the Board will discuss certain 
preliminary matters.  The Board will then render a decision.

      Stegall concerns

In May 2010, the Board remanded the case in order for the agency 
of original jurisdiction to obtain a medical nexus opinion.  The 
claim was then to be readjudicated.  

The record indicates that the VA medical nexus opinion was 
obtained and associated with the Veteran's claims folder.  This 
will be discussed below.  As indicated above, a SSOC was issued 
in September 2010.  Accordingly, the Board's remand instructions 
have been complied with.  See Stegall v. West, 11 Vet. App. 268, 
271 (1998) [where the remand orders of the Board are not complied 
with, the Board errs as a matter of law when it fails to ensure 
compliance].

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist a claimant in the development of a claim.  See 38 U.S.C.A. 
§§ 5103, 5103A (West 2002).  

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice, and duty to assist.  The Board will 
now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

After the evidence is assembled, it is the Board's responsibility 
to evaluate the entire record.  See 38 U.S.C.A. § 7104(a) (West 
2002).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the determination of 
the matter, the benefit of the doubt in resolving each issue 
shall be given to the veteran.  See 38 U.S.C.A. § 5107 (West 
2002); 38 C.F.R. § 3.102 (2010).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United 
States Court of Appeals for Veterans Claims (the Court) stated 
that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in order 
to prevail."  To deny a claim on its merits, the preponderance 
of the evidence must be against the claim.  See Alemany v. Brown, 
9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.


Notice

The VCAA requires VA to notify a veteran and a veteran's 
representative, if any, of any information and any medical or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claims.  As part of this notice, VA is to 
specifically inform a veteran and a veteran's representative, if 
any, of which portion, if any, of the evidence is to be provided 
by a veteran and which part, if any, VA will attempt to obtain on 
behalf of a veteran.  See 38 U.S.C.A. § 5103 
(West 2002); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002) [a letter from VA to an appellant describing evidence 
potentially helpful to the appellant, but not mentioning who is 
responsible for obtaining such evidence, did not meet the 
standard erected by the VCAA].  

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied.  The Veteran was informed of the evidentiary 
requirements for service connection in a letter dated June 2006.  
The VCAA letter indicated that in order for service connection to 
be granted there must be evidence of (1) an injury in military 
service or a disease that began in or was made worse during 
military service, or that there was an event in service that 
caused an injury or disease; (2) a current physical or mental 
disability shown by medical evidence; and (3) a relationship 
between the disability and an injury, disease, or event in 
military service.

Crucially, the RO informed the Veteran of VA's duty to assist him 
in the development of his claim in the June 2006 VCAA letter.  
Specifically, the letter stated that VA would assist the Veteran 
in obtaining relevant records such as all records held by Federal 
agencies to include service treatment records or other military 
records, and medical records from VA hospitals.  With respect to 
private treatment records, the letter informed the Veteran that 
VA would request such records, if the Veteran completed and 
returned the attached VA Form 21-4142, Authorization and Consent 
to Release Information.  The letter also notified the Veteran 
that he would be afforded a VA examination if necessary to make a 
decision on his claim.

The June 2006 VCAA letter emphasized:  "If the evidence is not 
in your possession, you must give us enough information about the 
evidence so that we can request it from the person or agency that 
has it.  If the holder of the evidence declines to give it to us, 
asks for a fee to provide it, or VA otherwise cannot get the 
evidence, we will notify you.  It is your responsibility to make 
sure we receive all requested records that are not in the 
possession of a Federal department or agency."  [Emphasis as in 
the original].  The VCAA letter specifically requested:  "If 
there is any other evidence or information that you think will 
support your claim, please let us know.  If you have any evidence 
in your possession that pertains to your claim, please send it to 
us."  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) veteran status; (2) existence of 
a disability; (3) a connection between the veteran's service and 
the disability; (4) degree of disability; and (5) effective date.  
Because a service connection claim is comprised of five elements, 
the Court further held that the notice requirements of section 
5103(a) apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) require VA 
to review the information and the evidence presented with the 
claim and to provide the claimant with notice of what information 
and evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements of 
the claim as reasonably contemplated by the application.  This 
includes notice that a disability rating and an effective date 
for the award of benefits will be assigned if service connection 
is awarded.

The Veteran was provided with Dingess notice in the June 2006 
VCAA letter, which detailed the evidence considered in 
determining a disability rating, including "nature and symptoms 
of the condition; severity and duration of the symptoms; and 
impact of the condition and symptoms on employment."  
The Veteran was also advised in the letter as to examples of 
evidence that would be pertinent to a disability rating, such as 
on-going treatment records, recent Social Security 
determinations, and statements from employers as to job 
performance and time lost due to service-connected disabilities.  

With respect to effective date, the June 2006 letter instructed 
the Veteran that two factors were relevant in determining 
effective dates:  when a claim was received and when the evidence 
"shows a level of disability that supports a certain rating 
under the rating schedule."  The Veteran was also advised in the 
letter as to examples of evidence that would be pertinent to an 
effective date determination, such as information about 
continuous treatment or when treatment began, service medical 
records the Veteran may not have submitted, and reports of 
treatment while attending training in the Guard or Reserve. 

Accordingly, the Veteran received proper notice as to disability 
rating and effective date pursuant to the Court's Dingess 
determination.  

As there is no indication that there exists any evidence which 
could be obtained to affect the outcome of this case, no further 
VCAA notice is necessary.  See Dela Cruz v. Principi, 15 Vet. 
App. 143, 149 (2001) [VCAA notice not required where there is no 
reasonable possibility that additional development will aid the 
veteran].

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary to 
substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2010).

In the instant case, the Board finds that reasonable efforts have 
been made to assist the Veteran in obtaining evidence necessary 
to substantiate his claim and there is no reasonable possibility 
that further assistance would aid in substantiating it.  The 
evidence of record includes the Veteran's statements, service 
treatment records, Social Security Administration records, and VA 
and private treatment records.

As indicated above, a VA medical nexus opinion as to the 
Veteran's bilateral pes planus claim was obtained in June 2010.  
The medical opinion reflects that the VA physician thoroughly 
reviewed the Veteran's past medical history, documented his 
medical conditions, and rendered an opinion which appears to be 
consistent with the remainder of the evidence of record.  See 
Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) [the 
probative value of a medical opinion comes from when it is the 
factually accurate, fully articulated, and sound reasoning for 
the conclusion].  The Board therefore concludes that the VA 
medical opinion is adequate for evaluation purposes.  See 38 
C.F.R. § 4.2 (2010); see also Barr v. Nicholson, 
21 Vet. App. 303, 312 (2007) [holding that when VA undertakes to 
provide a VA examination or obtain a VA opinion, it must ensure 
that the examination or opinion is adequate].  

In short, the Board has carefully considered the provisions of 
the VCAA, in light of the record on appeal and, for the reasons 
expressed above, finds that the development of this issue has 
been consistent with said provisions.

The Veteran has been accorded ample opportunity to present 
evidence and argument in support of his claim.  See 38 C.F.R. § 
3.103 (2010).  He has retained the services of a representative 
and, as indicated above, he failed to appear at a videoconference 
hearing before a Veterans Law Judge.

Accordingly, the Board will proceed to a decision.


Relevant law and regulations

In general, service connection may be granted for disability or 
injury incurred in or aggravated by active military service.  See 
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).  The determination 
as to whether these requirements are met is based on an analysis 
of all the evidence of record and the evaluation of its 
credibility and probative value.  See Baldwin v. West, 13 Vet. 
App. 1, 8 (1999).

In the case of any veteran who has engaged in combat with the 
enemy in active service during a period of war, satisfactory lay 
or other evidence that an injury or disease was incurred or 
aggravated in combat will be accepted as sufficient proof of 
service connection if the evidence is consistent with the 
circumstances, condition or hardships of such service, even 
though there is no official record of such incurrence or 
aggravation.  See 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 
3.304(d) (2010).

A veteran will be considered to have been in sound condition when 
examined, accepted, and enrolled for service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or manifest) 
evidence demonstrates that an injury or disease existed prior 
thereto.  
See 38 U.S.C.A. §§ 1111, 1132 (West 2002); 38 C.F.R. § 3.304(b) 
(2010).

A pre-existing injury or disease will be considered to have been 
aggravated by active service where there is an increase in 
disability during such service, unless clear and unmistakable 
evidence shows that the increase in disability is due to the 
natural progress of the disease.  See 38 U.S.C.A. § 1153 (West 
2002); 38 C.F.R. 
§ 3.306 (2010).  "Clear and unmistakable evidence" is a more 
formidable evidentiary burden than the preponderance of the 
evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 258 
(1999) [noting that the "clear and convincing" burden of proof, 
while a higher standard than a preponderance of the evidence, is 
a lower burden to satisfy than that of "clear and unmistakable 
evidence"].  It is an "onerous" evidentiary standard, 
requiring that the preexistence of a condition and the no-
aggravation result be "undebatable."  See Cotant v. West, 17 
Vet. App. 116, 131 (2003) citing Laposky v. Brown, 4 Vet. App. 
331, 334 (1993).

VA's General Counsel has held that to rebut the presumption of 
sound condition under 38 U.S.C.A. § 1111, VA must show by clear 
and unmistakable evidence both that the disease or injury existed 
prior to service and that the disease or injury was not 
aggravated by service.  The claimant is not required to show that 
the disease or injury increased in severity during service before 
VA's duty under the second prong of this rebuttal standard 
attaches.  See VAOPGCPREC 3-2002; see also Wagner v. Principi, 
370 F.3d 1089 (Fed. Cir. 2004).

Aggravation may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during, and subsequent to service.  See 
38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. §§ 3.304, 3.306(b) 
(2010).

A pre-existing disease or injury will be presumed to have been 
aggravated by service only if the evidence shows that the 
underlying disability underwent an increase in severity; the 
occurrence of symptoms, in the absence of an increase in the 
underlying severity, does not constitute aggravation of a 
disability.  See Davis v. Principi, 276 F.3d 1341, 1345 (Fed. 
Cir. 2002); 38 C.F.R. § 3.306(a) (2010).

A finding of aggravation is not appropriate in cases where the 
evidence specifically shows that the increase is due to the 
natural progress of the disease.  Furthermore, temporary or 
intermittent flare-ups of a pre-existing disease during service 
are not sufficient to be considered aggravation of the disease 
unless the underlying condition, as contrasted to symptoms, 
worsens.  See Jensen v. Brown, 4 Vet. App. 304, 306-7 (1993); 
Hunt v. Derwinski, 1 Vet. App. 292 (1991).


Analysis

The Veteran is seeking entitlement to service connection for 
bilateral pes planus.  It is undisputed that the Veteran 
currently has bilateral pes planus.  See the June 2010 VA medical 
opinion.

Presumption of soundness

For reasons expressed immediately below, the Board finds that the 
evidence of record establishes that the Veteran had bilateral pes 
planus that pre-existed his military service.

Prior to his entry into active service in August 1968, the 
Veteran was afforded a service entrance examination.  Critically, 
the Veteran's bilateral pes planus was noted on his August 1968 
enlistment examination.   Additionally, the June 2010 VA examiner 
specifically found that the Veteran's bilateral pes planus is a 
"congenital disease [that] preexisted military service."

Given the notation of pes planus at the veteran's enlistment 
examination, the presumption of soundness does not operate in the 
present case.  Consequently, the relevant inquiry is whether the 
Veteran's pes planus was aggravated, rather than incurred in, 
active service.

Aggravation

As detailed above, a pre-existing injury will be considered to 
have been aggravated by active service where there is an increase 
in disability during such service, unless clear and unmistakable 
evidence shows that the increase in disability is due to the 
natural progress of the disease.  See 38 U.S.C.A. § 1153 (West 
2002); 38 C.F.R. 
§ 3.306 (2010).  For the reasons stated below, the Board finds 
that the evidence clearly and unmistakably shows that the 
Veteran's pre-existing bilateral pes planus disability was not 
aggravated by his military service.

With respect to the crucial question of whether the Veteran's 
pre-existing bilateral pes planus was aggravated during service, 
the June 2010 VA examiner reviewed the entire record and 
expressly discussed the Veteran's service enlistment and 
separation examinations as well as his service treatment records.  
Specifically, the VA examiner determined that "[t]his 
preexisting condition was not permanently worsened by service 
beyond its natural progression."  In reaching that conclusion, 
the examiner opined, "[t]here is no documentation of any injury 
to the feet during service. . . I see no evidence of any 
permanently worsened pes planus related to his service time.  
After service, the [V]eteran was able to work as a laborer.  
There are no changes in the feet beyond the natural progression 
of pes planus which includes back pain." 

As indicated above, the June 2010 VA examination report appears 
to have been based upon thorough review of the record, including 
the favorable medical opinions submitted by the Veteran, and 
thoughtful analysis of the Veteran's entire history.  See Bloom 
v. West, 12 Vet. App. 185, 187 (1999) [the probative value of a 
physician's statement is dependent, in part, upon the extent to 
which it reflects "clinical data or other rationale to support 
his opinion"]. 

The Board notes that with the exception of his enlistment and 
separation examinations, the Veteran's service treatment records 
are absent any complaint of or treatment for bilateral foot pain 
during the course of the Veteran's active military service.  
Critically, the Veteran's DD-214 demonstrates that he was awarded 
the Combat Infantryman Badge.  Therefore, the Board has accepted 
the Veteran's reports of in-service bilateral foot pain despite 
the absence of documentation of such pain in his service 
treatment records.  Crucially, the provisions of 38 U.S.C.A. § 
1154(b) only provide an evidentiary presumption concerning events 
in service; they do not provide a substitute for evidence of a 
causal nexus between a combat service injury or disease and a 
current disability, or the continuation of symptoms subsequent to 
service.  See Wade v. West, 11 Vet. App. 302, 305 (1999).  
Moreover, as noted immediately above, the examiner's opinion is 
consistent with the objective medical evidence of record or, 
specifically, the lack of significantly aggravated bilateral pes 
planus symptomatology following the Veteran's discharge from 
service.

Neither the Veteran nor his representative has produced a medical 
opinion to contradict the conclusions of the June 2010 VA 
examiner.  As was explained in the VCAA section above, the 
Veteran has been accorded ample opportunity to present competent 
medical evidence in support of his claim.  He has failed to do 
so.  See 
38 U.S.C.A. § 5107(a) (West 2002) [it is the claimant's 
responsibility to support a claim for VA benefits].  The Court 
has held that "[t]he duty to assist is not always a one-way 
street. If a veteran wishes help, he cannot passively wait for it 
in those circumstances where he may or should have information 
that is essential in obtaining the putative evidence." See Wood 
v. Derwinski, 1 Vet. App. 190, 193 (1991).  Thus, the September 
2009 VA examiner's opinion stands unchallenged as competent 
medical evidence on this crucial issue of aggravation.

The Veteran has submitted his own statements to support his claim 
of aggravation.  As a lay person, the Veteran is competent to 
testify to observable symptoms such as foot pain.  See Washington 
v. Nicholson, 21 Vet. App. 191, 195 (2007) [holding that, "[a]s 
a layperson, an appellant is competent to provide information 
regarding visible, or otherwise observable symptoms of 
disability]; see also Barr, supra; Layno v. Brown, 6 Vet. App. 
465 (1994).  Thus, the Veteran is competent to reopen symptoms 
such as bilateral foot pain.  However, the Veteran is not 
competent to provide medical conclusions such as whether a 
disease entity was aggravated beyond its natural progression by 
the condition of military service.  See Buchanan v. Nicholson, 
451 F.3d 1331-37 (Fed. Cir. 2006); see also Miller v. Derwinski, 
3 Vet. App. 201, 204 (1992).  Therefore, to the extent that the 
Veteran or his representative are now claiming that his bilateral 
pes planus was aggravated by his military service or increased 
beyond the natural progression of the disability during service, 
laypersons without medical training, such as the Veteran and his 
representative, are not competent to comment on medical matters 
such as whether the Veteran's complaints of foot pain during 
service represented aggravation versus a natural progression of 
the disability.  See 38 C.F.R. § 3.159(a) (1) (2010).  

In short, the Board finds that the competent evidence, in the 
form of the service medical records, post-service medical 
records, and medical opinion evidence, clearly and unmistakably 
demonstrates that aggravation did not take place.  See 38 
U.S.C.A. § 1153 (West 2002); 38 C.F.R. §§ 3.304, 3.306(b) (2010); 
see also Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002) 
[the mere occurrence of symptoms, in the absence of a 
demonstrated increase in the underlying severity, does not 
constitute aggravation of the disability].  

For these reasons, the Board finds that the evidence clearly and 
unmistakably shows that the Veteran's pre-existing bilateral pes 
planus was not aggravated during active duty.  Accordingly, 
entitlement to service connection for the current bilateral pes 
planus is not warranted.


ORDER

Entitlement to service connection for bilateral pes planus is 
denied.


____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


